DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 02/01/2021.
Claims 1-7, 10, and 14-15 are canceled.
Claims 8-9, 11-13, and 16 are amended.
Claims 17-21 are newly added.
Claims 8-9, 11-13, and 16-21 are pending for consideration. 
The object to title is withdrawn due to the amended title, which overcomes the objection to the title.
The 112(f) interpretations of the claims 1, 3-6, 8, and 12-13 are consistent with the applicant’s argument regarding the structure supporting the functions recited in the claims.
The 101 rejections against claims 1-2, 7, 10, and 14-15 as being abstract ideas are withdrawn because the claims have been canceled. The 101 rejections against claims 8-9 and 16 as being abstract ideas are maintained because the applicant’s arguments regarding claim 8 and 16 are not persuasive (see the Response to Applicant’s Arguments section below). Furthermore, there was no applicant’s argument regarding claim 9, other than the argument regarding the independent claim 8, which claim 9 depends on.
The 101 rejections against claims 10-19 as being software per se are withdrawn because the claims have been amended which overcome the rejections.
The 112(b) rejections against claims 1-7, 10 and 14 as being indefinite are withdrawn because the claims have been canceled. The 112(b) rejections against claims 9 and 12-13 as being indefinite have been withdrawn because the claims have been amended which overcome the rejections.

Response to Applicant’s Arguments
Regarding 101 rejections for the claim 8 and 16, the applicant’s argument that the amended claims 8 and 16 are patent eligible subject matter according to Step 2A, Prong 1 (see page 7 and line 12 of page 8, section Patent Eligibility of the Applicant’s Remarks, filed on 02/01/2021).  Specifically, on top of page 8, the Applicant argues “Applicant disagrees because to characterize claim 8 outside of its technical context is improper. A human cannot “communicat[e] within a system on chip (SoC) or network on chip (NoC) using one or more data packet communication protocols,” as recited in claim 8. Nor can a human “issue a transaction request for a data processing transaction” in a SoC or NoC “using one or more data packet communication protocols,” as recited in claim 8. A human mind is not “implemented in an integrated circuit.”  The abstract ideas are relating to the following limitations recited in claim 8 “… issue a transaction request for a data processing transaction … aspect of the processing for each of a set of transaction requests having the same identifier must be performed in the order of issue … associate an indicator with the transaction identifier … ”.  The issuing of a request is merely a composition of a message. It can be made by a human translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").  Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.”  The applying of mental processes onto integrated circuit elements such as SoC and NoC are insignificant extra solution activities, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Applying the abstract idea to system on chip or 
Regarding claims 1-9 and 11-16, the applicant’s argument the incorporation of subject matter of claim 10 into claims 8 and 16 rendering the 102 rejection moot.  The applicant further discuss how the combination of Hughes et al. (US 20150199286 A1, hereinafter Hughes) and Momchilov et al. (US 20120226742 A1 hereinafter Momchilov) does not teach the now canceled claim 10. The applicant’s argument at the bottom of page 11 that the combination of Hughes and Momchilov does not teach the claim 10, “Momchilov’s reuse of a sequence ID does not teach (1) that such a sequence ID may relate to “more than one concurrently pending transaction request” as claimed, or (2) that an indicator is associated with the sequence ID to indicate whether the sequence ID relates to “more than one concurrently pending transaction request.” The examiner asserts that Hughes in view of Momchilov teaches the limitations of claim 10, and as a result, teaches the limitations of the amended claims 8-9, 11-13 and 16. The amended claims 1-7 and 14-15 are canceled; and as a result, the examiner does not addresses these canceled claims. The examiner addresses each of the two points argued by the applicant below.
Regarding to the argument Momchilov does not teach “(1) that such a sequence ID may relate to “more than one concurrently pending transaction request” as claimed”, Momchilov teaches the limitations of the claim where only requests having unique transaction identifiers (“for which the indicator was set to indicate that said transaction identifier related to only one concurrently pending transaction request”).  As a result, the scenario of the sequence ID may relate to more than one concurrently pending transaction request does not apply.  Both Momchilov and Hughes addresses the scenario of the requests with unique transaction ID specifically, which is applicable to the limitation of the claimed invention (Hughes paragraph [0021]:, … a set of requests may request ordered responses to the requests of the set. In a particular example, each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier; … the requests of a first type may be ordered requests … ; requests of the second type may be requests which do not request ordered responses. For example, the requests of the second type may be requests with identifiers that are different, unique, substantially unique, or the like … the requests of the second type may be requests having responses that do not depend on other responses and may be forwarded from the interface 120 to the interface 110 as response 160 without being buffered in the response buffer 150, such as responses to orderless requests … For example, a flag may be set in the controller 140 before a request is transmitted, a separate field in the request may indicate that the request is part of a set, or the like). Hughes teaches the requests that have the same identifier have ordered responses, which belongs to out-of-order responses, without ambiguity or confusion … Sequence IDs may be unique, although in many embodiments, they may be reused after processing the response to a request is complete [Examiner note: Momchilov teaches that requests with unique ID do not have ambiguity problem and can be processed out of order, which is consistent with the scenario Hughes teaches for requests with unique ID.  Furthermore, Momchilov teaches that these unique ID can be reused once the requests are processed]).
Regarding to the argument Momchilov does not teach “(2) that an indicator is associated with the sequence ID to indicate whether the sequence ID relates to “more than one concurrently pending transaction request.”, Hughes teach the two types of requests, which corresponds to the indicator of which whether requests have the same ID or unique ID (Hughes [0021], … a set of requests may request ordered responses to the requests of the set. In a particular example, each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier; … the requests of a first type may be ordered requests … ; requests of the second type may be requests which do not request ordered responses. For example, the requests of the second type may be requests with identifiers that are different, unique, substantially unique, or the like … the requests of the second type may be requests having responses that do not depend on other responses and may be flag may be set in the controller 140 before a request is transmitted, a separate field in the request may indicate that the request is part of a set, or the like). Furthermore, Hughes teaches various ways to identify whether the requests belong to one set versus another set of request types, including a flag or using identifier.  As a result, it’s a matter of choice of implementation how the “indicator” recited by the instant claimed invention is implemented. As a result, Hughes teaches the equivalent limitation to the claimed invention.  Since Hughes already teaches an equivalent limitation to the indicator limitation, and how the requests are processed when the indicator shows the requests having unique ID, and Momchilov specifically address that scenario where the requests having unique ID, the combination of Hughes and Momchilov teaches the claimed limitation, since a person skilled in the art would apply the teaching of Momchilov accordingly in that scenario, and the other scenario where requests with the same identifier would be processed separately by Hughes, and also is not applied by the claimed limitation since the claimed limitation also specifically indicates the reuse of the identifier is for the scenario when the requests have unique ID.	In conclusion, the examiner asserts that Hughes in view of Momchilov teaches the limitations of claim 10, and as a result, teaches the limitations of the amended claims 8-9, 11-13 and 16.

Claim Objections
Claim 11-13 and 21 are objected to because of the following informalities:
	Regarding claim 11, the claim recites “The initiator device of claim 1”.  It should be “The initiator device of claim 8”.
Regarding claim 12, the claim recites “the state of an indicator” on line 8.  It should be “the state of the indicator”.	Regarding claim 13, the claim recites “which include a transaction identifier”.  It should be “which include the transaction identifier”.	Regarding claim 21, the claim recites “is includes”.  It should be “includes”.	Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-9, 16 and 21 are rejected under 35 U.S.C.101 because the claimed invention is directed to abstract ideas without significantly more.
	Step 1 Statutory Category:
		Claims 8-9 are directed to an initiator device which is a system. The claims are directed to statutory categories.

	Step 2A Prong 1 Judicial exception:
		The independent claims recite the following limitations which have been identified as reciting a Mental Process: 	Regarding claim 8, the claim recites “… issue a transaction request for a data processing transaction … aspect of the processing for each of a set of transaction requests having the same identifier must be performed in the order of issue … associate an indicator with the transaction identifier … allow the re-use of that transaction identifier for another transaction request”.  The issue of a request is merely a composition of a message, which can be made by a human mind that is applied onto an integrated circuit, which can be implemented using in an integrated circuit by an ordinary person skilled in the art.  Performing a set of requests within a same transaction in the same order is a common idea of first in first out processing queue by an ordinary person in the art.  This concept is a common method to avoid conflict that has been practiced for very long time where people would stand in line and follow the “first come first served” principal.  .”  The association of an indicator to a request to carry additional request attribute value is a common practice for an ordinary skilled in the art.  It is a mental process of remember that can be performed with or without pen and paper.  The allowing the re-use of an ID that is no longer used is merely making use of limited resource that human has been practiced for thousands of years.  For devices that can handle large unique ID, a GUID (global unique identifier) is used, and there is no need for any extra logic to implement this common idea.  For devices with limited ID 	Step 2A Prong 2, additional elements that integrate into a practical application of the exception:
	Regarding claim 8, the claim recites “… system on chip (SoC) or network on chip (NoC) … An initiator device … transaction issue circuitry … transaction request … associated identifier … the transaction issue circuitry … an indicator .... in which the initiator device is responsive to receipt of a completion acknowledgement relating to a transaction identifier”.  Applying the abstract idea to system on chip or network on chip does not improve current technology, especially based on design incentive or market forces, see MPEP 2143 (Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art).  Based on the market moving to mobile devices, where smaller devices and embedded devices are in demand, the implementation of conventional abstract idea on a (SoC or NoC) is obvious and does not improve the current technology.  The use common elements in integrated circuits individually or in an ordered combination such as request queue, data maps, lookup logic and conditional logic to implement the abstract idea does not make the abstract idea implemented in SoC or NoC an improvement to current technology.  The applying of mental processes onto integrated circuit elements such as SoC and NoC are insignificant extra solution activities, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793  As a result, the additional elements taken individually or in ordered combination do not integrate the judicial exception into a practical application of the exception.	Step 2B significantly more:		The independent claim 8 recites “… system on chip (SoC) or network on chip (NoC) … An initiator device … transaction issue circuitry … transaction request … associated identifier … the transaction issue circuitry … an indicator .... in which the initiator device is responsive to receipt of a completion acknowledgement relating to a transaction identifier”.  These additional elements do not add significantly more to the abstract idea.  Applying the abstract idea to system on Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The initiator device, transaction issue circuitry, transaction request, associated identifier, indicator are all common components in a request processing system.  An initiator device can be merely a client device or a requesting component.  The transaction issue circuitry can be merely a component creating the request applied on an integrated circuit that are common to an ordinary person in the art.  A transaction request is merely a request that can be made with or without pen and paper applied on an integrated circuit within a capability of an ordinary person skilled in the art.  It can merely be a digital message representing information of a request being generated and sent to another component for processing.  An associated identifier is a common idea use to identify various objects Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  When considered individually or as an ordered combination, the claims as a whole do not amount to significantly more than the abstract idea.
	Regarding independent claim 16, the claim is a method claim corresponding to the system claim 8.  The claim is similarly rejected for the same reasons as that of claim 8.
	Regarding dependent claim 9, the claim recites “the initiator device of claim 8, in which the aspect of processing comprises one or more selected from the list consisting of: (i) the transaction request being delivered to its destination; (ii) a response to the transaction request being returned to the initiator device; and (iii) the data processing transaction being completed.”.  These additional elements do not cure the abstract idea deficiency of the independent claim 8.  The idea of a request is delivered to its destination is a common and well known idea to an ordinary person in the art.  Without details or issue or hurdle, naturally These additional elements do not cure the deficiency of the independent claims and as a result, the dependent claims remain an abstract idea.	Regarding dependent claim 21, the claim recites “data processing apparatus of claim 8, in which the transaction identifier is includes multiple data bits and the associated identifier includes one or more data bits”.  The additional limitation where the transaction identifier or associated identifier include multiple data bits is a common idea in the art, where an ID can have a large range of values, not just 0 or 1.  As the demand for more data and more processing power, the addressing space capability of computing devices has increased exponentially over the years.  It is a well-known idea in the art as computer increases addressing from 8 bits to 32 bits to 64 bits.  It is merely expanding the When considered individually or in an ordered combination, the additional elements do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20150199286 A1, hereinafter Hughes) in view of Momchilov et al. (US 20120226742 A1 Momchilov, hereinafter Momchilov).	The AXI protocol and its specification are not part of the claimed invention.  The AXI specification “AXI4_specification.pdf” is attached as an extrinsic evidence (see reference U).
	Regarding claim 8, Hughes teaches an initiator device configured for data communication within a system on chip (SoC) or network on chip (NoC) using one or more data communication protocols, the initator device comprising (The AXI specification, page 3, item 2(i): “where a product created under Clause 1(i) is an integrated circuit” [Examiner note: the AXI specification indicates it can be implemented in an integrated circuit.  The instant application limits the scope to SoC and NoC, which is a specific set of devices using integrated circuit.  However, the claim does not have any element that is specific to SoC or NoC, and the idea of having SoC and NoC implemented as integrated circuit does not add patentable weight, especially the body of the claim does not have any specific feature related to SoC or NoC.  As a result, the examiner interpret the limiting of scope to SoC or NoC as an intended use]; Hughes Fig.1 element Interface 110:

    PNG
    media_image1.png
    427
    650
    media_image1.png
    Greyscale
[Examiner note: Interface 110 as the initiator device]):
transaction issue circuitry implemented in an integrated circuit to issue a transaction request for a data processing transaction, the transaction request having an associated identifier such that at least an aspect of the processing for each of a set of transaction requests having the same identifier must be performed in the order of issue of said set of transaction requests (Hughes, paragraph [0021]: … a set of requests may request ordered responses to the requests of the set. In a particular example, each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier…, [Examiner note: the identifier as associated identifier, ordered responses as performed in the order of issue.]; AXI specification, page A6-85: A master that issues multiple transactions in the same direction, read or write, with the same ID has the following guarantees about the ordering of these transactions:
	• The order of response at the master to all transactions must be the same as the order of issue; [Examiner note: the ordered responses cited by Hughes with respect to AXI is the same as responses in the order of issue based on the AXI specification]);
		the transaction issue circuitry being configured to associate an indicator with the identifier to indicate whether that transaction identifier relates to more than one concurrently pending transaction request (Hughes [0021]: …Although an identifier has been used as different parameters may indicate that a request is part of such a set. For example, a flag may be set in the controller 140 before a request is transmitted, a separate field in the request may indicate that the request is part of a set, or the like; [Examiner note: flag as the indicator]).	Hughes teaches the device according to claim 8.
However, Hughes doesn’t explicitly teach in which the initiator device is responsive to receipt of a completion acknowledgement relating to a transaction identifier, for which the indicator was set to indicate that said transaction identifier related to only one concurrently pending transaction request, to allow the re-use of that transaction identifier for another transaction request.
Momchilov teaches using unique sequence ID in request for out of order responses.  Momchilov further teaches the sequence ID can be reused after processing the response to a request is complete (Momchilov paragraph [0321] Responses to these requests, in some embodiments, may include one or more attributes of an application, including an application ID. This may be sent to allow the client and host to communicate with regard to a plurality of applications asynchronously, with potentially out-of-order responses, without ambiguity or confusion. In other embodiments, sequence IDs may be used for the same the host may send positive sequence IDs to denote a host-initiated request, and the client may send negative sequence IDs to denote a client-initiated request. Sequence IDs may be unique, although in many embodiments, they may be reused after processing the response to a request is complete.)
		It is obvious that one of ordinary skill in the art before the effective filing date to combine the teaching of Momchilov to re-use a transaction request identifier for transaction requests with unique ID after the processing of the response to a request is complete to the teaching of Hughes when a processing a requests that has unique ID to result in the limitation of the claimed invention.
		One skilled in the art would be motivated to do so as a the reuse of an ID after a previous request completed would help to avoid ambiguity or confusion (Momchilov paragraph [0321] … This may be sent to allow the client and host to communicate with regard to a plurality of applications asynchronously, with potentially out-of-order responses, without ambiguity or confusion).	Regarding claim 9, Hughes in view of Momchilov teaches the initiator device according to claim 8,
	in which the aspect of processing comprises one or more selected from the list consisting of: 		(i) the transaction being delivered to its destination;		(ii) a response to the transaction being returned to the initiator of the transaction (Hughes, Fig. 1 element “Interface 110”, paragraph [0022], … Accordingly, the controller 140 is configured to store the responses 162 in the response buffer 150 and forward the responses 164 through the interface 110. [Examiner note: the interface 110 as the initiator of the transaction, the responses 164 as the response to the transaction]); and
		(iii) the transaction being completed.
	Regarding claim 11, Hughes in view of Momchilov teaches the initiator device of claim 8, in which the indicator is a one bit indicator (Hughes [0021] …Although an identifier has been used as an example of a parameter to identify whether a request is part of a set of requests requesting an ordered response, in other embodiments, different parameters may indicate that a request is part of such a set. For example, a flag may be set in the controller 140 before a request is transmitted, a separate field in the request may indicate that the request is part of a set, or the like [Examiner note” a flag as the one bit indicator]).	Regarding claim 12, Hughes in view of Momchilov teaches a data processing apparatus comprising:
		one or more initiator devices each according to claim 8 (Hughes, paragraph [0018] and Fig. 1, Interface 110 as the initiator device,

    PNG
    media_image1.png
    427
    650
    media_image1.png
    Greyscale
 
);
		one or more transaction handling devices (Fig. 1 the combination of element 140 and Interface 120 as the transaction handling device) each comprising:			transaction handling circuitry to handle a transaction request for a data processing transaction (Hughes paragraph [0018]: In an embodiment, the controller 140 may be configured to receive an incoming request 152 and store the requests in the request buffer 170. The controller 140 may be configured to forward a request 154 through the interface 120...; Hughes receive a response 156 through the interface 120...  [Examiner note: the controller 140 as the transaction handling circuitry, incoming request as the transaction request, a pair of request and response as the data processing transaction]), the transaction request having an associated identifier such that at least an aspect of processing for each of a set of transaction requests having the same identifier must be performed in the order of issue of that set of transaction requests (Hughes, paragraph [0021], … a set of requests may request ordered responses to the requests of the set. In a particular example, each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier…, [Examiner note: the identifier as associated identifier, ordered responses as performed in the order of issue; The AXI protocol and its specification are not part of the claimed invention.  Furthermore, the disclosures of using AXI protocol in both the claimed invention (Fig. 1 element 110 and element 110, page 5 line 18) and the prior art (Hughes, paragraph [0021]) are not inventive concepts with respect to the claimed invention and the prior art.  The AXI specification “AXI4_specification.pdf” is attached as an extrinsic evidence.]; According to the AXI specification, page A6-85: a master that issues multiple transactions in the same direction, read or write, with the same ID
 The order of response at the master to all transactions must be the same as the order of issue.
[Examiner note: The ordered responses cited by Hughes with respect to AXI is the same as responses in the order of issue based on the AXI specification]); and
		detection circuitry to detect the state of an indicator associated with the transaction identifier to indicate whether that transaction identifier relates to more than one concurrently pending transaction request (Hughes, paragraph [0021], … the requests of a first type may be ordered requests…, the requests of the second type may be requests having responses that do not depend on other responses and may be forwarded from the interface 120 to the interface 110 as response 160 without being buffered in the response buffer 150, such as responses to orderless requests… For example, a flag may be set in the controller 140 before a request is transmitted, a separate field in the request may indicate that the request is part of a set, or the like.[Examiner note: the part of device 165 that accesses the flag for processing the request as the detection circuitry, the flag as the indicator, ordered requests having the same identifier as more than one concurrently pending transaction request ]); and
		interconnect circuitry to connect the one or more initiators to the one or more transaction handling devices (Hughes Fig. 1, elements 152 and 158).
	
	Regarding claim 13, Hughes in view of Momchilov teaches the data processing apparatus of claim 12, in which the apparatus is configured to associate the indicator with all transaction requests which include a transaction identifier (Hughes [0021] … a set of requests may request ordered responses to the requests of the set. In a particular example, each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier …Although an identifier has been used as an example of a parameter to identify whether a request is part of a set of requests requesting an ordered response, in other embodiments, different parameters may indicate that a request is part of such a set. For example, a flag may be set in the controller 140 before a request is transmitted, a separate field in the request may indicate that the request is part of a set, or the like; [Examiner note: a flag as the indicator, the indicator is associated with the set of requests which corresponds to all transaction requests; the same identifier corresponds to the transaction identifier]).		Regarding claim 16, the claim is a method claim corresponding to the .

Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Momchilov, and further in view of Riley et al. (US 20030225956 A1, hereinafter Riley).
	Regarding claim 17, Hughes in view of Momchilov teaches the data processing apparatus of claim 12, in which the one or more transaction handling devices each comprise ordering circuitry, the ordering circuitry comprising:		buffer circuitry to store data defining a set of transaction requests having the same transaction identifier (Hughes [0003] … a buffer; and a controller configured to: receive a request through the interface; in a first mode, reserve memory in the buffer for a response to the request if the request is a first type and not reserve memory in the buffer for the response to the request if the request is a second type; Hughes [0021] … the requests of a first type may be ordered requests. For example, as described above, a set of requests may request ordered responses to the requests of the set. In a particular example, each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier).		Although Hughes in view of Momchilov teaches limitations of claim reorder buffer to keep ordered requests’ response so they can be returned in order (Hughes [0050] If requests are sent to only one destination, the destination may return the responses to the requests in order. However, with multiple destinations, the responses may return out of order. A reorder buffer, such as the response buffer 150 in a request port 730, may be used to reorder out-of-order responses), Hughes does not explicitly teach the reorder buffer contains a comparator circuitry to detect whether the transaction identifier associated with a newly received transaction request is the same as the identifier for any transaction request for which data is held by the buffer circuitry.		Riley teaches a comparator circuitry to detect whether the transaction identifier associated with a newly received transaction request is the same as the identifier for any transaction request for which data is held by the buffer circuitry (Riley [0567] A Buffer managers is allowed to re-order subsequent byte-count memory-write transaction … the buffer manager is then allowed to re-order the transaction allowing it to pass all transactions that do not match the byte-count memory-write transaction's Sequence ID. This allows buffer manager to combine and re-order subsequent byte-count memory-write transaction with byte-count memory-write transactions having the same Sequence ID [Examiner note: Sequence ID  corresponds the transaction identifier; the matching of the subsequent transaction’s Sequence ID and transactions having the same Sequence ID corresponds to the comparator circuitry; subsequent transaction corresponds to the newly received transaction request]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Riley, which teaches a buffer that can re-order transactions by matching new transaction’s ID with transactions with the same ID, into the combined teachings of Hughes and Momchilov to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Hughes and Riley teach communication method and devices and both teach using re-order buffer that contains transaction ID and requests with the same transaction ID must be performed in a particular order (Riley [0441]), incorporating Riley’s teaching would help network devices to handle large amount of data and to improve data throughput (Riley [0146], [0152]).
			Regarding claim 18, Hughes in view of Momchilov and Riley teaches the data processing apparatus of claim 17, in which the ordering circuitry is configured to output data defining transaction requests held by the buffer circuitry having the same transaction identifier, according to an order of issue of those transaction requests (Hughes [0019] … The controller 140 may be configured to store the response 156 in the response buffer 150. … The response buffer 150 may be used to store the responses 156 until all responses to the requests of the set are received. Then the ordered responses may be transmitted through the interface 110 as responses 158;  Hughes [0021] … the requests of a first type may be ordered requests. … a set of requests may request ordered responses to the requests of the set. In a particular example, each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier … the requests of the second type may be requests having responses that do not depend on other responses and may be forwarded from the interface 120 to the interface 110 as response 160 without being buffered in the response buffer 150, such as responses to orderless requests; Hughes [0049] A request may be sent having an ID, such as an AXI ID transaction identifier. The IDs from a requestor may be different; however, multiple requests with the same ID may be issued. These multiple requests may represent an ordered set of requests. In response, an ordered set of responses is expected from the interconnect 705. [Examiner note: Hughes teaches that ordered requests have their responses stored in buffer 150, which have the same identifier.  Hughes further teaches the ordered responses are transmitted as responses.]).

	Regarding claim 20, Hughes in view of Momchilov and Riley teaches the data processing apparatus of claim 17, in which the transaction handling circuitry is configured to bypass the ordering circuitry when handling a transaction request for which the detection circuitry detects that the indicator is set to indicate that the transaction identifier relates to only one concurrently pending transaction request (Hughes [0021] … Requests of the second type may be requests which do not request ordered responses. For example, the requests of the second type may be requests with identifiers that are different, unique, substantially unique, or the like … the requests of the second type may be requests having responses that do not depend on other responses and may be forwarded from the interface 120 to the interface 110 as response 160 without being buffered in the response buffer 150, such as responses to orderless requests).

	Regarding claim 21, Hughes in view of Momchilov and Riley teaches the data processing apparatus of claim 8, in which the transaction identifier is includes multiple data bits and the associated identifier includes one or more data bits (Hughes [0021] … each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier; AXI4 specification page 80, section A5.3.6: Width of transaction ID field … implement a transaction ID field up to four bits [Examiner note: the transaction ID width of up to 4 bits corresponds to transaction identifier includes multiple data bits]; Hughes [0021]: …Although an identifier has been used as an example of a parameter to identify whether a request is part of a set of requests requesting an ordered response, in other embodiments, different parameters may indicate that a request is part of such a set. For example, a flag may be set in the controller 140 before a request is transmitted, a separate field in the request may indicate that separate field corresponds associated identifier which can have one or more data bits since any field would occupy at least 1 data bit]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Momchilov, Riley and further in view of RICHARDSON et al. (US 20020069326 A1, hereinafter Richardson).
	Regarding claim 19, Hughes in view of Momchilov and Riley teaches the data processing apparatus of claim 17.		Hughes in view of Momchilov and Riley does not explicitly teach the buffer circuitry is configured to remove buffered data relating to a transaction identifier in response to a completion acknowledgement for that transaction identifier.		Richardson teaches the buffer circuitry is configured to remove buffered data relating to a transaction identifier in response to a completion acknowledgement for that transaction identifier (Richardson [0050] Store order buffer 35 will provide the address, data type and an instruction identifier to CSS 100. Store buffer 35 will also receive the instruction identifier back from the cache subsystem indicating that the particular transaction has been completed and the corresponding instruction can be removed from the store buffer).

		One skilled in the art would be motivated to do so as both Richardson and Hughes teach using cache to store transaction data and using Richardson’s teaching would help clean up the cache and making the cache available for new transactions and help improve performance (Richardson [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070067549 A1 - Request transaction order processing method for e.g. data processing system, involves accepting read and write requests from bus, and converting read and write requests to advanced extensible interface read and write requestsThe method involves applying an open core protocol (OCP) to an advanced extensible interface (AXI) bus bridge for requesting operations to provide an OCP bus (204) by a set of first-in first- out (FIFO) request 
US 7072817 B1 - Method of designing an initiator in an integrated circuit
The initiator port is implemented by configuring whether the initiator or the distributed routing network is responsible for ordering responses to requests issued by the initiator port and defining the maximum number of requests that are permitted to be outstanding at the same time.
US 6694410 B1 - Method and apparatus for loading/storing multiple data sources to common memory unit.
A system for receiving transaction requests from a plurality of data access devices, coupling them to a shared memory having an input queue and identifying each completed transaction with the requesting device. The system includes a controller for receiving the requests and selectively coupling them to a shared memory input queue. A first-in-first-out identification memory stores a requesting device identifier which the controller uses to route transaction completion control signals and data back to the device which requested the transaction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY HUY HO whose telephone number is (571)272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





04/20/2021
/V.H.H/
Examiner, Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162